Citation Nr: 1623863	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-05 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for right lower extremity radiculopathy.

2.  Entitlement to a disability rating higher than 40 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson



INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1953 to May 1955.

This appeal to the Board of Veterans' Appeals (Board) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2015, the Board remanded these issues for further development, pursuant to a December 2014 Memorandum Decision of the U.S. Court of Appeals for Veterans Claims.  Subsequent to that development, the Veteran's left lower extremity radiculopathy was increased from 20 to 40 percent in a November 2015 rating decision.  However, additional medical development is required before the Board may consider these issues.  Therefore, this appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran argues that he is entitled to higher ratings for the right and left lower extremity radiculopathy.  He asserts that his radiculopathy flares, causing cramping, immobility, and sudden collapsing, and that these symptoms were not addressed in the November 2015 VA examination.  The Board notes that the Veteran is also diagnosed with diabetic peripheral neuropathy, which is not service-connected.  Therefore, an updated VA examination report that both addresses the Veteran's arguments and parcels out the symptoms that are, as likely as not, attributed to his service-connected disability must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment he has received for his lumbar spine and his lumbar radiculopathy, and make arrangements to obtain all records not already associated with the claims file.  Ensure that a complete record of VA treatment is associated with the claims file.

2.  Arrange for an updated examination for a report on the current severity of bilateral radiculopathy.  The examiner is asked to provide an opinion on the symptoms that are attributable to the Veteran's service-connected lumbar radiculopathy versus his nonservice-connected peripheral neuropathy.  If impossible to parcel out the symptoms, then so state.  

The Veteran has complained of flares of symptoms due to his radiculopathy, consisting of cramping, immobility, and unexplained and sudden collapsing.  His treatment records that are currently available to do not show these symptoms.  The examiner is asked whether it is as likely as not (50 percent or greater probability) that any these symptoms are attributable to his radiculopathy?

The examiner is asked to opine on the severity of his right and left radiculopathies as "mild", "moderate", "moderately severe", and "severe, with marked muscular atrophy".  Please provide an explanatory rationale that discusses how a clinician determines severity in such cases, and also points to evidence in the file to support the level of severity opinion offered therein.  
The examiner is asked whether either of the Veteran's radiculopathies rises to the level of "severe".  To that end, he has not been shown to have marked atrophy, but argues that his other symptoms cause this level of severity.  

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




